COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-16-00406-CV


IN RE RANDLE C. DANIELS                                                RELATOR


                                     ----------

                      ORIGINAL PROCEEDING
  TRIAL COURT NO. 2010-PR01205-1-A, 2010-PR01205-1-B, 236-287527-16

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      The court has considered relator’s “First Amended Petition for Writ of

Mandamus, Emergency Relief” and “Appellant Trustee’s Motion for Emergency

Temporary Relief” and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus and motion for emergency temporary relief

are denied.

                                                  PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DELIVERED: November 3, 2016

      1
       See Tex. R. App. P. 47.4.